Loring, J.
If Mrs. Lacour’s story was believed, there was a case for the jury in both cases. Her story was that she signalled a small closed electric car, belonging to the defendant, to stop for her, and that when she had one foot on the step and the other on the platform, and while she was in the act of bringing on to the platform the foot on the step, the conductor signalled to the motorman to start the car, and it started forward suddenly and with such a jerk that it broke a good hold which she had on one of the brass rods across the rear window, and she was thrown against the controller with such force that she rebounded and fell on her hands and knees.
It was for the jury to say whether the car was started too soon, as in Gordon v. West End Street Railway, 175 Mass. 181, and in Hamilton v. Boston & Northern Street Railway, 193 Mass. 324. The plaintiff in the case at bar had not got fully and fairly on the car within the rule established in Weeks v. Boston Elevated Railway, 190 Mass. 563, and in Sauvan v. Citizens’ Electric Street Railway, 197 Mass. 176. In the first of these two cases the person injured was walking up the aisle of the car when the sudden start came, and in the second she was stepping from the platform into the body of the car.
It was also for the jury to say on the evidence in the case at bar whether the motorman was negligent in starting the car as he did. The evidence here went further than that in McGann v. Boston Elevated, Railway, 199 Mass. 446; Stevens v. Boston Elevated Railway, 199 Mass. 472; and the cases on which the decisions in those two cases were made. The evidence in the case at bar supplied what was missing there, namely, the description of a physical act which could be said to be a negligent one. In the case at bar the start of the car was so sudden and violent as to break the “ good hold ” which the plaintiff had on the brass rod across the window.

Exceptions overruled.